PER CURIAM.
We agree with appellant that the trial court incorrectly charged the jury in this case that a violation of section 316.194(1), Florida Statutes (2000), was evidence of negligence. That section was not applicable to the vehicle maneuver here at issue, since appellant did not “stop” his vehicle within the meaning of section 316.003(52), Florida Statutes (2000). However, based on an examination of the entire case, we find that the error complained of did not result in a miscarriage of justice, so that it is harmless. See § 59.041, Fla. Stat. (2000).
On the remaining issues, the court did not err in denying appellant’s motion for directed verdict, since there was an issue of negligence on his part that should have been resolved by the jury. See McCloud v. Swanson, 681 So.2d 898, 900 (Fla. 4th DCA 1996). The expert’s testimony was admissible under Nathanson v. Houss, 717 So.2d 114, 116-17 (Fla. 4th DCA 1998).
AFFIRMED.
WARNER, C.J., GROSS and HAZOURI, JJ., concur.